— Judgment unanimously affirmed without costs. Memorandum: The court properly charged the jury that any negligence of defendant Lester Bradley in causing the first accident could not be considered a proximate cause of decedent’s injuries sustained as a result of the second accident (see, Osowicki v Engert, 85 AD2d 778, lv denied 55 NY2d 608; Stanton v Clegg, 278 App Div 486; Gralton v Oliver, 277 App Div 449, affd 302 NY 864). Further, we conclude that the jury’s finding, that defendant Lester Bradley’s negligence in leaving the scene of the first accident was not a proximate *580cause of the second accident and of decedent’s injuries, was not against the weight of the evidence. (Appeal from Judgment of Supreme Court, Erie County, Ostrowski, J. — Negligence.) Present — Callahan, J. P., Denman, Boomer, Balio and Lowery, JJ.